DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest a deterioration determination mode where ΔVgs is calculated based on information including a threshold voltage detected before a stress current is supplied to the switching element and a threshold voltage detected after the stress current is supplied to the switching element, in combination with the limitations of claim 1. Claims 2-14 are allowed merely for being dependent on claim 1.
Weir et al. (U.S. Patent Application Publication 2014/0095126, hereafter Weir) teaches deterioration of a device is determined based on information including the ΔVgs (step 1614; Figure 16). Weir does not specifically teach a control mode where an ON/OFF operation of a switching element or applying a stress current to the switching element.
Nakata (U.S. Patent 9,285,407) teaches a switching element (SW; Figure 5). Nakata does not specifically teach applying a stress current to the switching element.
Agarwal et al. (U.S. Patent Application 2010/0318313) teaches stressing a transistor (Figure 1). Agarwal does not specifically teach a deterioration determination mode where ΔVgs is calculated based on information including a threshold voltage detected before a stress current is supplied to the switching element and a threshold voltage detected after the stress current is supplied to the switching element.
Hwang et al. (U.S. Patent 9,960,770) teaches stressing a transistor (Figure 3). Hwang does not teach a deterioration determination mode where ΔVgs is calculated based on information including a threshold voltage detected before a stress current is supplied to the switching element and a threshold voltage detected after the stress current is supplied to the switching element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings cited above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849